cos
                                 I~ THE t;;'JITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


      ROBERT BAR.'JETT, SR.
                Petitioner,
                                                                    CIVIL ACTIO~
                   V.                                               NO. 16-2973

      VINCE~T YIOONEY, ET AL.
                 Respondents.


                                                   ORDER

             A~D NOW, this 16th day of September 2019, upon careful and independent

      consideration of Robert Barnett, Sr.' s Petition for Writ of Habeas Corpus, all briefing related

      thereto, the Report and Recommendation of Cnited States Magistrate Judge Henry S. Perkin

      (ECF No. 27), Petitioner's Objections thereto (ECF No. 32), Respondents' Opposition to said

      Objections (ECF ~o. 34), and the state court record, it is hereby ORDERED as follows:


                        (1)     The Report and Recommendation (ECF :'Jo. 27) is NOT APPROVED OR
                                ADOPTED; and,

                        (2)     The Petition For A Writ of Habeas Corpus (ECF No. 1) is DISMISSED
                                WITHOCT PREJUDICE in accordance with thi.? Court's accompanying
                                Memorandum.
